Exhibit 10.2

 

1996 STOCK INCENTIVE PLAN OF BUCA, INC. AND

AFFILIATED COMPANIES

 

Non-Qualified Stock Option Agreement

 

Full Name of Optionee:            Modesto Alcala                No. of Shares
Covered:            25,000         Date of Grant:    February 10, 2005 Exercise
Price Per Share: $6.55         Expiration Date:    February 9, 2015 Exercise
Schedule:               

Date

--------------------------------------------------------------------------------

       

No. of Shares

As to Which Option

Becomes Exercisable

--------------------------------------------------------------------------------

December 31, 2005         25,000

 

This is a Non-Qualified Stock Option Agreement (“Agreement”) between BUCA, Inc.,
a Minnesota corporation (the “Company”), and the optionee identified above (the
“Optionee”) effective as of the date of grant specified above.

 

Recitals

 

WHEREAS, the Company maintains the 1996 Stock Incentive Plan of BUCA, Inc. and
Affiliates (“Plan”); and

 

WHEREAS, the Company has appointed a committee (the “Committee”) with the
authority to determine the awards to be granted under the Plan; and

 

WHEREAS, the Committee has determined that the Optionee is eligible to receive
an award under the Plan in the form of an non-qualified stock option (the
“Option”) and has set the terms and conditions thereof.

 

NOW, THEREFORE, the Company hereby grants this Option to the Optionee under the
terms and conditions set by the Committee as follows.



--------------------------------------------------------------------------------

Terms and Conditions*

 

1. Grant. The Optionee is granted this Option to purchase the number of Shares
specified at the beginning of this Agreement.

 

2. Exercise Price. The price to the Optionee of each Share subject to this
Option is the exercise price specified at the beginning of this Agreement.

 

3. Incentive Stock Option. This Option is not intended to be an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

4. Exercise Schedule. Subject to the provisions of the Plan and this Agreement,
if this Option has not expired prior thereto, it may be exercised as to the
number of Shares and on the dates specified in the exercise schedule at the
beginning of this Agreement. The exercise schedule is cumulative — that is, if
this Option has not expired prior thereto, the Optionee may at any time purchase
all or any portion of the Shares then available under the exercise schedule to
the extent not previously purchased.

 

This Option may be exercised in full (notwithstanding the exercise schedule)
under the circumstances described in Section 8 of this Agreement if it has not
expired prior thereto.

 

5. Expiration. This Option expires at 4:30 p.m. Central Time on the earliest of:

 

  (a) The expiration date specified at the beginning of this Agreement;

 

  (b) The last day of the period following the termination of employment of the
Optionee during which this Option can be exercised (as specified in Section 7 of
this Agreement), except that if such termination is due to a breach by the
Optionee of any provision of any confidentiality and/or non-competition
agreement between the Company and the Optionee (or any other employment-related
agreement entered into between the Company and the Optionee), then this Option
shall expire on the date of such breach by the Optionee; or

 

  (c) The date (if any) fixed for cancellation pursuant to Section 8 of this
Agreement.

 

In no event may anyone exercise this Option, in whole or in part, after it has
expired, notwithstanding any other provision of this Agreement. For purposes of
this Agreement, references herein to “employment” and similar terms shall
include the providing of services in the capacity of advisor, director or
consultant.

 

--------------------------------------------------------------------------------

* Unless the context indicates otherwise, capitalized terms that are not defined
in this Agreement have the meanings set forth in the Plan as it currently exists
or as it is amended in the future.

 

2



--------------------------------------------------------------------------------

6. Procedure to Exercise Option.

 

Notice of Exercise. This Option may be exercised by delivering written notice of
exercise to the Company. The notice shall state the number of Shares to be
purchased, and shall be signed by the person exercising this Option. If the
person exercising this Option is not the Optionee, he or she also must submit
appropriate proof of his or her right to exercise this Option.

 

Tender of Payment. Any notice of exercise hereunder shall be accompanied by
payment of the purchase price of the Shares being purchased through one or a
combination of the following methods:

 

  (a) Check, bank draft or money order payable to the Company;

 

  (b) Certificates for unencumbered Shares having an aggregate Fair Market Value
(as defined below) on the date of exercise equal to the full purchase price of
the Shares being purchased (the Optionee shall duly endorse all such
certificates in blank and shall represent and warrant in writing that he or she
is the owner of the Shares so delivered free and clear of all liens, security
interests and other restrictions or encumbrances); or

 

  (c) To the extent permitted by law and the Committee, a broker-assisted
cashless exercise in which the Optionee irrevocably instructs a broker to
delivery proceeds of a sale of all or a portion of the Shares to be issued
pursuant to the exercise (or a loan secured by such Shares) to the Company in
payment of the purchase price of such Shares.

 

Notwithstanding the foregoing, the Optionee shall not be permitted to pay any
portion of the purchase price with Shares if, in the opinion of the Committee,
payment in such manner could have adverse consequences for the Company.

 

Delivery of Certificates. As soon as practicable after the Company receives the
notice and purchase price provided for above, it shall deliver to the person
exercising the Option, in the name of such person, a certificate or certificates
representing the Shares being purchased. The Company shall pay any original
issue or transfer taxes with respect to the issue or transfer of the Shares and
all fees and expenses incurred by it in connection therewith. All Shares so
issued shall be fully paid and nonassessable.

 

Fair Market Value. For purposes of this Agreement, “Fair Market Value” as of any
date means, unless otherwise expressly provided in the Plan:

 

(i) the closing price of a Share on that date or, if no sale of Shares shall
have occurred on that date, on the next preceding day on which a sale of Shares
occurred,

 

(A) on the composite tape for New York Stock Exchange listed shares, or

 

(B) if the Shares are not quoted on the composite tape for New York Stock
Exchange listed shares, on the principal United States Securities Exchange
registered under the Exchange Act on which the Shares are listed, or

 

3



--------------------------------------------------------------------------------

(C) if the Shares are not listed on any such exchange, on the Nasdaq National
Market System, or

 

(ii) if clause (i) is inapplicable, the mean between the closing “bid” and the
closing “asked” quotation of a Share on that date, or, if no closing bid or
asked quotation is made on that date, on the next preceding day on which a
quotation is made, on the NASDAQ System or any system then in use, or

 

(iii) if clauses (i) and (ii) are inapplicable, what the Committee determines in
good faith to be 100% of the fair market value of a Share on that date.

 

7. Employment Requirement. This Option may be exercised only while the Optionee
remains employed with the Company or an Affiliate, and only if the Optionee has
been continuously so employed since the date of this Agreement; provided that:

 

  (a) This Option may be exercised until the 90th day following the day the
Optionee’s employment by the Company ceases, for whatever reason, but only to
the extent that it was exercisable immediately prior to termination of
employment (i.e., the Optionee shall not progress on the exercise schedule).

 

  (b) If the Optionee’s employment terminates after a declaration in connection
with a Fundamental Change (as hereinafter defined) made pursuant to Section 8 of
this Agreement, the Optionee may exercise the Option at any time permitted by
such declaration.

 

Notwithstanding the above, this Option may not be exercised after it has
expired.

 

8. Acceleration of Option.

 

Fundamental Change. In the event of a proposed Fundamental Change (as defined
below), the Committee may, but shall not be obligated to:

 

  (a) if the Fundamental Change is a merger or consolidation or statutory share
exchange, make appropriate provision for the protection of this Option by the
substitution of options and appropriate voting common stock of the corporation
surviving any merger or consolidation or, if appropriate, the parent corporation
of the Company or such surviving corporation to be issuable upon the exercise of
this Option, in lieu of options and capital stock of the Company; or

 

  (b) at least 30 days prior to the occurrence of the Fundamental Change
(including a merger or consolidation or statutory share exchange), declare, and
provide written notice to Optionee of the declaration, that this Option, whether
or not then exercisable, shall be canceled at the time of, or immediately prior
to the occurrence of

 

4



--------------------------------------------------------------------------------

the Fundamental Change in exchange for payment to Optionee, within ten days
after the Fundamental Change, of cash equal to, for each Share covered by the
canceled Option, the amount, if any, by which the Fair Value (as hereinafter
defined in this Section) per Share exceeds the exercise price per Share covered
by this Option. At the time of the declaration provided for in the immediately
preceding sentence, this Option shall immediately become exercisable in full and
Optionee shall have the right, during the period preceding the time of
cancellation of the Option, to exercise this Option as to all or any part of the
Shares covered by this Option in whole or in part, as the case may be; provided,
however, that if such proposed Fundamental Change does not become effective,
then the declaration pursuant to this subsection 8(b) shall be rescinded, the
acceleration of the exercisability of the Option pursuant to this subsection
8(b) shall be void, and the Option shall be exercisable in accordance with its
original terms. In the event of a declaration pursuant to this subsection 8(b),
to the extent this Option has not been exercised prior to the Fundamental
Change, the unexercised part of this Option shall be canceled at the time of, or
immediately prior to, the Fundamental Change, as provided in the declaration.
Notwithstanding the foregoing, Optionee shall not be entitled to the payment
provided for in this subsection 8(b) if this Option shall have expired pursuant
to Section 5 above. For purposes of this subsection 8(b) only, “Fair Value” per
Share means the cash plus the fair market value, as determined in good faith by
the Committee, of the non-cash consideration to be received per Share by the
shareholders of the Company upon the occurrence of the Fundamental Change,
notwithstanding anything to the contrary provided in the Plan, or in this
Agreement.

 

For purposes of this Agreement, “Fundamental Change” shall mean a dissolution or
liquidation of the Company, a sale of substantially all of the assets of the
Company, a merger or consolidation of the Company with or into any other
corporation, regardless of whether the Company is the surviving corporation, or
a statutory share exchange involving capital stock of the Company.

 

9. Limitation on Transfer. While the Optionee is alive, only the Optionee or his
guardian or legal representative may exercise this Option. This Option may not
be assigned or transferred other than by will or the laws of descent and
distribution, and shall not be subject to pledge, hypothecation, execution,
attachment or similar process. Any attempt to assign, transfer, pledge,
hypothecate or otherwise dispose of this Option contrary to the provisions
hereof, and the levy of any attachment or similar process upon this Option,
shall be null and void.

 

10. No Shareholder Rights Before Exercise. No person has any of the rights of a
shareholder of the Company with respect to any Share subject to this Option
until the Share actually is issued to him or her upon exercise of this Option.

 

11. Adjustment. The Committee may, in its discretion, make appropriate
adjustments in the number of Shares subject to this Option and in the purchase
price per Share to give effect to any adjustments made in the number of
outstanding Shares through a recapitalization, reclassification, stock dividend,
stock split, stock combination or other relevant change; provided that,
fractional Shares shall be rounded to the nearest whole Share.

 

5



--------------------------------------------------------------------------------

12. Tax Withholding. Delivery of Shares upon any exercise of this Option shall
be subject to any required withholding taxes. A person exercising the Option
may, as a condition precedent to receiving the Shares, be required to pay the
Company a cash amount equal to the amount of any required withholdings. In lieu
of all or any part of such a cash payment, the Committee may, but shall not be
required to, permit the individual to elect to cover all or any part of the
required withholdings, and to cover any additional withholdings up to the amount
needed to cover the individual’s full FICA and federal, state and local income
tax with respect to income arising from the exercise of the Option, through a
reduction of the number of Shares delivered to the person exercising the Option
or through a subsequent return to the Company of Shares delivered to the person
exercising the Option.

 

13. Forfeitures. In the event the Optionee has received or been entitled to
delivery of Shares pursuant to this Option within six months prior to the
Optionee’s termination of employment with the Company and its Affiliates, the
Committee, acting in good faith, may require the Optionee to return or forfeit
(the “Forfeiture Right”) the Shares (the “Forfeiture Shares”) received with
respect to the Option (or their economic value as of the date of the exercise of
this Option) in the event of any of the following occurrences: competition with
the Company or any Affiliate, unauthorized disclosure of material proprietary
information of the Company or any Affiliate, or a violation of applicable
business ethics policies or business policies of the Company or any Affiliate.
The Committee’s right to require forfeiture must be exercised within 90 days
after discovery of such an occurrence but in no event later than 15 months after
the Employee’s termination of employment with the Company and its Affiliates.

 

In addition, the Committee may terminate this Option prior to exercise by
Optionee if it determines that the Optionee has engaged or intends to engage in
the activities described above.

 

The decision to exercise the Company’s Forfeiture Right will be based solely on
the judgment of the Committee, acting in good faith, given the facts and
circumstances of each particular case. The Forfeiture Right also will cover any
shares received from adjustments which pertained to the Forfeiture Shares and
which were made as a result of any of the types of transactions referred to in
Section 11, and such shares will also constitute Forfeiture Shares.

 

Such Forfeiture Right will be deemed to be exercised upon the Company’s mailing
written notice of such exercise, postage prepaid, addressed to the Optionee at
the Optionee’s most recent home address as shown on the personnel records of the
Company.

 

The Optionee agrees on the Optionee’s behalf and on behalf of the Optionee’s
estate, legal representative or permitted assigns, as the case may be, to
deliver to the Company, on the date specified in such notice, which will not be
less than 10 nor more than 30 days after such notice, a certificate or
certificates for the number of Shares for which the Forfeiture Right has been
exercised, duly endorsed for transfer to the Company (or their economic value as
of the date of exercise of this Option).

 

6



--------------------------------------------------------------------------------

14. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Optionee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

 

15. Discontinuance of Employment. This Agreement shall not give the Optionee a
right to continued employment with the Company or any Affiliate, and the Company
or Affiliate employing the Optionee may terminate his or her employment and
otherwise deal with the Optionee without regard to the effect it may have upon
him or her under this Agreement.

 

16. Option Subject to Plan, Articles of Incorporation and By-Laws. Optionee
acknowledges that the exercise of the Option is subject to the Plan, the
Articles of Incorporation, as amended from time to time, and the By-Laws, as
amended from time to time, of the Company, and any applicable federal or state
laws, rules or regulations. The Optionee hereby acknowledges having received a
copy of the Plan.

 

17. Obligation to Reserve Sufficient Shares. The Company shall at all times
during the term of this Option reserve and keep available a sufficient number of
Shares to satisfy this Agreement.

 

18. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Optionee.

 

19. Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).

 

IN WITNESS WHEREOF, the Optionee and the Company have executed this Agreement as
of the 10th day of February, 2005.

 

OPTIONEE

/s/ Modesto Alcala

--------------------------------------------------------------------------------

Modesto Alcala

BUCA, INC.

By:

 

/s/ Wallace B. Doolin

--------------------------------------------------------------------------------

Name:

 

Wallace B. Doolin

Its:

 

Chairman, President and

   

Chief Executive Officer

 

7